TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00709-CV


Bill Rutherford, Appellant

v.


Texas Department of Public Safety, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 1011387, HONORABLE DON B. MORGAN, JUDGE PRESIDING 





	On December 12, 2001, the clerk's record in this cause was received.  The record
contained appellant's "Notice of Appeal with Appeal Brief."  That document was received in the
district clerk's office on November 20, 2001.  The cover letter for the document was dated
November 12, 2001 and postmarked November 16, 2001.  The record shows that the final judgment
was signed on August 29, 2001.  There were no post-judgment motions that would have extended
the timetable for filing the notice of appeal; therefore, the notice of appeal was due September 28,
2001, thirty days after the judgment was signed.  Tex. R. App. P. 26.1.  By letter of December 20,
2001, this Court instructed appellant to provide either (1) proof of timely mailing of a notice of
appeal or (2) an affidavit swearing that a notice of appeal was mailed to the district clerk's office on
or before September 28, 2001. (1)  Appellant has supplied no proof that a notice of appeal was timely
mailed. (2) See Tex. R. App. P. 9.2.  Accordingly, we dismiss the appeal for want of jurisdiction.  Tex.
R. App. P. 42.3(a).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   January 31, 2002
Do Not Publish
1.        Appellant might have mailed a separate notice of appeal before filing the combined notice of
appeal and brief.
2.        Appellant responded to the letter, but simply complained there had been a lockdown in
September, which hampered his access to the law library.  He did not assert, however, that he had
attempted to mail a notice of appeal in September.